People v Robinson (2016 NY Slip Op 06239)





People v Robinson


2016 NY Slip Op 06239


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
BETSY BARROS, JJ.


2009-01622
 (Ind. No. 702/06)

[*1]The People of the State of New York, respondent,
vEvon Robinson, appellant.


Evon Robinson, Ossining, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Johnnette Traill, Merri Turk Lasky, and Anastasia Spanakos of counsel), for respondent.
Lynn W. L. Fahey, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 30, 2010 (People v Robinson, 78 AD3d 1204), affirming a judgment of the Supreme Court, Queens County, rendered February 4, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., ROMAN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court